Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 26, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective May 17, 1975 because he voluntarily left his employment without good cause. Claimant and his wife, both employed in the City of Rochester, decided to live elsewhere and moved to an area 55 miles distant from Rochester. Having only one car and his shift being different from that of his wife, claimant voluntarily quit his job because of lack of transportation. The board’s finding that claimant’s decision to quit his employment was for a personal and noncompelling reason is supported by substantial evidence in the record and, accordingly, cannot be disturbed (Matter of Artz [Levine], 50 AD2d 958). Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Mahoney and Reynolds, JJ., concur.